Citation Nr: 1801346	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for lumbar spine disability.

2. Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1994 to July 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2012 and July 2013 rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

PTSD is the type of claim that cannot be limited only to a particular diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has broadened the Veteran's psychiatric disorder claim as noted on the title page.

In October 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain Social Security Administration (SSA) records.  In addition, the AOJ was instructed to obtain an addendum medical opinion regarding the Veteran's service connection claim for lumbar spine disability.  Finally, the AOJ was instructed to further develop the Veteran's claimed stressors related to his service connection claim for PTSD, including obtaining March 1997 deck logs for the USS Boxer.  The Board notes that an addendum medical opinion was obtained in February 2016 and SSA records have been associated with the claims file.  Additionally, the RO further developed the Veteran's claimed PTSD stressors including obtaining relevant deck logs for the USS Boxer which have also been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability did not originate in service and is not etiologically related to the Veteran's active service.

2. The Veteran's diagnosed psychiatric disorders are not etiologically related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

2. The criteria for service connection for psychiatric disability claimed as PTSD have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in November 2011 and November 2012.  The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  

The Board notes that the Veteran was not provided with a VA examination to assess the current nature and etiology of his claimed psychiatric disorder.  However, VA need not conduct examinations with respect to that claim on appeal as information and evidence of record contain sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed more fully below, as to the claim for an acquired psychiatric disorder the standards of McLendon are not met in this case as there is no evidence establishing an in-service event or injury, or any indication that the existing diagnoses are otherwise related to service

Further, neither the Veteran nor his representative identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed.Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

The Veteran asserts entitlement to service connection for lumbar spine disability.  Specifically, the Veteran asserts that he developed a lumbar spine disability due to a lifting injury.

1. Factual Background

The Veteran's service treatment records (STRs) include a June 1994 enlistment examination that noted a normal spine and the Veteran denied any recurrent back pain or arthritis.  A July 1996 STR shows the Veteran complained of lower back pain as a result of carrying cases of soda.  Pain, which had been present for the past 2 weeks, was reported as sharp and located at the last three vertebrae.  The Veteran was diagnosed with a lower back strain.  The Veteran's April 1997 separation examination noted a normal spine and the Veteran denied any recurrent back pain or arthritis.  The Veteran did report eye trouble, hearing loss, broken bones, and that he was unsure of whether he had rheumatic fever, thyroid trouble, sugar or albumin in his urine, neuritis or paralysis.

The Veteran filed a claim for lumbar spine strain in October 2011 and listed July 1996 as the date the disability began.  

The Veteran underwent a VA examination in April 2012.  The examiner noted a diagnosis of degenerative disc disease (DDD) at L4-L5.  The Veteran reported two service-related lifting injuries that occurred in 1994 (not listed in the STRs) and 1996 with treatment that occurred in California.  An X-ray study revealed marked disc disease at L4-L5 represented by marked narrowing, sclerosis, marginal spurs and vacuum phenomena.  The examiner opined that the claimed lumbar spine disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner based his opinion on a finding that the in-service back injuries were minor.  The examiner further found that a post-service work related injury might have caused the current lower back pain.

A May 2012 private medical record shows the Veteran complained of chronic low back pain.  The Veteran reported that his back pain began during service in 1994 due to a lifting injury.  The Veteran further reported reinjuring his back in 1996 while lifting soda cases.  In addition, the Veteran reported pain progressively worsening over the years.  

A June 2012 private medical record shows the Veteran underwent a bilateral L3, L4, L5 and S1 diagnostic medial branch nerve block to treat his diagnosed lumbar pain, spondylosis and facet syndrome.  A July 2012 CT scan revealed focal disc degeneration at L4-L5 with near complete obliteration of disc space and prominent endplate irregularity and subchondral eburnation.  Spondylotic disc bulging was present at that level with moderate bilateral neural foraminal narrowing.

In his April 2014 Form 9, the Veteran asserted that he was untruthful during his separation examination and that he reported a normal back in order to not delay separation from service.

An addendum medical opinion was obtained in February 2016.  The examiner noted that the Veteran's claim file was reviewed, including the previous VA examination report.  The examiner noted that the Veteran sustained a strain to his spine in 1994, and that he sustained a second injury in 1997 while lifting soda cases.  The examiner determined that the Veteran recovered from his in-service lumbar strain and opined that the current lumbar spine disability was related to his age, morbid obesity and post-service activity.  In support of his opinion, the examiner noted current X-ray studies revealing marked disc disease at the level of L4-L5 and opined that he did not believe such a disability was due to a mild lifting injury during service, but rather due to age, morbid obesity and current activity.

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lumbar back disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110 (2012); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, an April 2012 VA examination report noted a diagnosis of DDD based on an X-ray study.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether his lumbar spine disability is related to service.

The Board notes there is no medical evidence providing a causal connection between the claimed in-service disease or injury and the current disability.  While the Veteran asserts that he injured his back due to two lifting injuries that occurred in 1994 and 1996 during service, importantly there is no evidence of treatment for a back disability in 1994.  Additionally, the only report of a back injury occurred in July 1996 wherein the Veteran was diagnosed with a back strain.  An examination of his spine during the April 1997 separation examination revealed no disability and the Veteran further denied any recurrent back pain.  

The only competent medical evidence of record as to etiology is the February 2016 VA medical opinion.  The examiner opined that the Veteran's lumbar spine disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner based his opinion on the medical evidence of record and the Veteran's lay statements.  In fact, the examiner considered the Veteran's lay statements regarding a back injury that occurred in 1994 despite the lack of medical evidence documenting treatment.  However, even providing the Veteran with the benefit-of-the-doubt and conceding that he suffered a lumbar strain twice during service, the examiner opined that he did not believe the current DDD was due to a mild lifting injury.  Instead, the examiner found it more likely that the etiology of the current lumbar spine disability was due to age, obesity and post-service related activities.  

The Board recognizes the Veteran's assertion that his current lumbar spine disability is related to in-service lifting injuries.  The Board further recognizes the Veteran's assertion that he has had back pain since the in-service events and since leaving service; thus, asserting continuity of symptomatology.  In this regard, the Board notes the Veteran has provided contradicting statements.  Initially, the Board notes that the Veteran's original claim shows that he asserted his back disability began in 1996.  During the April 2012 VA examination, the Veteran claimed that his back disability began in 1994 and that he reinjured his back in 1996.  

The Board also recognizes the Veteran's assertion that he was untruthful when he denied having recurrent back pain during his April 1997 separation examination.  The Veteran further asserted that he did not report a back disability because he wanted to get out of the Navy and that reporting a back condition would have delayed his separation from service.  However, a review of the separation examination shows the Veteran reported several other medical disabilities including eye trouble, hearing loss, broken bones, and that he was unsure of whether he had rheumatic fever, thyroid trouble, sugar or albumin in his urine, neuritis or paralysis.  Thus, the Veteran's claim that he did not want to delay his separation from service by reporting a back disability is clearly contradicted by the evidence of record.

Accordingly, the Board finds the Veteran an unreliable historian as to the manifestation and etiology of his lumbar spine disability.  Therefore, the only competent evidence of record as to etiology is the February 2016 VA medical opinion.  Importantly, there is no medical evidence to the contrary.

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service disease or injury and the current lumbar spine disability; thus, the third Shedden requirement has not been met.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for low back disability.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Psychiatric Disorder

The Veteran asserts that his PTSD was caused by active service.  Specifically, the Veteran asserts two stressors events, the first of which reportedly occurred when his ship, the USS Boxer, was at port in Saudi Arabia and he was confronted by soldiers who pointed rifles at him.  The second reportedly occurred when a small gun boat approached his ship and he asked permission to open fire but was instructed not to.  After a review of the evidence of record, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.

1. Factual Background

The Veteran's STRs include a June 1994 enlistment examination noting a normal psychiatric evaluation and the Veteran denied any depression, excessive worry or nervous trouble of any sort.  The Veteran's April 1997 separation examination also noted a normal psychiatric evaluation and the Veteran denied any depression, excessive worry or nervous trouble of any sort.

The Veteran's SSA records include an August 2011 psychological assessment noting the Veteran had a psychiatric hospitalization in California in 2002.  Stressors at that time included the sudden death of his mother, drug use by his girlfriend, and the imminent termination of his employment.  The Veteran reported becoming suicidal and homicidal when he was informed by human resources of his termination.  The Veteran reported being abused as a child, witnessing the abuse of his mother, and being in "threatening situations a number of times" in the Middle East following the Persian Gulf War.  The Veteran further reported that since discharge from the Navy he had been on guard and felt constantly threatened and worried that someone would try to harm him and his family.  In addition, he reported frequent nightmares related to military traumas and childhood abuse and being extremely hypervigilant.  He did not endorse panic attacks.  He did endorse suicidal and homicidal ideations, and violent episodes.  The psychiatrist noted mild cognitive problems.  The Veteran was diagnosed with PTSD, intermittent explosive disorder, bipolar disorder and assigned a GAF score of 45.  Stressors noted included no health insurance, severe childhood physical abuse, combat situations in military and deaths of both parents.

In November 2011, the Veteran underwent an initial VA mental health assessment.  He reported that he felt he had PTSD due to an incident while in the Navy.  He stated that he was once accosted by several "Arab nationals" in Kuwait who were trying to keep him from loading fuel onto his ship.  He further stated that he was young at that time, did not know what was going on in politics, and in retrospect he now realized how close he came to getting shot.

In February 2012, the Veteran reported two stressor events he related to the development of his PTSD.  The first involved several small gun boats that approached his ship and that he was not allowed to open fire on them.  He stated that he felt his life was threatened.  The second involved having guns pointed at him as he boarded an airplane to fly out of Saudi Arabia.  

An April 2012 VA mental health note shows the Veteran reported PTSD which he felt was related to an "almost combat episode" during which Saudi soldiers tried to keep him from loading fuel onto his ship.  He stated that 16 men with rifles held him and his shipmates at gunpoint.  He further stated that he did not realize at the time how close he may have been to being shot.

A June 2012 VA mental health assessment shows the Veteran reported an incident where he and several shipmates were beginning to load fuel onto his ship in Saudi Arabia when they were confronted by armed guards.  The Veteran further reported that the incident played out peacefully.  In addition, the Veteran reported that had he been armed at the time he would not have felt so vulnerable.  The Veteran also reported an incident where he manned a .50 caliber gun and was not allowed to fire on a small armed boat that approached his ship.  

In an August 2012 statement, the Veteran asserted that while his ship was stationed in Saudi Arabia, 5 Saudi guards converged on him and group of 8 fellow service members who were putting rat guards on their lines and that the guards drew their weapons and yelled at them in a foreign language.  Thereafter, his commanding officer told them to slowly reboard their ship and a standoff ensued for 23 hours.  The Veteran also reported another incident in which he manned a .50 caliber machine gun and witnessed a small boat with a mounted a .50 caliber weapon approach his ship.  The Veteran asserted that he asked permission to open fire but was told not to.  Additionally, in August 2012 the Veteran reported that he had become somewhat obsessed with violence in the Middle East and that he stayed in contact with a friend serving in Afghanistan which exacerbated his self-deprecating thoughts due to not having served in combat.  A September 2012 VA mental health record shows the Veteran reported that his thoughts about "not doing enough while in the military are less frequent and less intense" and that he did not have anything else to talk about.  

In a July 2013 memorandum, the RO issued a formal finding of a lack of information required to corroborate the Veteran's stressor events associated with his claim for service connection for PTSD, including the reported incident involving the armed standoff while refueling the USS Boxer in Saudi Arabia and the incident involving a small motor boat that approached his ship.  

In January 2014, the Veteran reported increased intrusive thoughts of military experiences.  In May 2014, the Veteran attended the first individual therapy appointment for Cognitive Processing Therapy.  The Veteran provided a brief description of his most traumatic event which he reported occurred in Saudi Arabia when a gun was held to his head.  An October 2014 VA mental health record shows the Veteran reported continued hypervigilance and anxiety.  The Veteran further reported an incident that occurred in Saudi Arabia where a Saudi soldier pointed a gun to his forehead and discussed how that incident changed his life including a worsening marriage relationship that was fine prior to his deployment.  

An April 2017 Defense Personnel Records Information Retrieval System (DPRIS) request response noted that the Naval History and Heritage Command (NHHC) did not maintain a 1997 command history for the USS Boxer.  However, a review of the 1995-present ship history and the January through February 1997 deck logs was performed.  Further, the March through April 1997 deck logs were noted as currently unavailable.  A review of the available records did not evidence documentation of an armed confrontation as described by the Veteran.  

In June 2017, VA contacted NHHC to obtain the missing March through April 1997deck logs.  A July 2017 response by NHHC noted that the deck logs revealed the USS Boxer was in the Pacific during March and April 1997, but that the ship transited to the Persian Gulf in May and stopped in Saudi Arabia for two days.  Deck logs covering the Saudi Arabia port visit were enclosed.  A review of the deck logs did not reveal any armed confrontation during the port visit.

2. Legal Analysis

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the evidence establishes the Veteran was diagnosed with PTSD, the competent evidence of record does not establish that the claimed stressor events occurred during active duty service.  Further, based on the inconsistent lay statements regarding the nature of the in-service stressors, the Board finds the Veteran an unreliable historian.

The record shows that the Veteran has been diagnosed with PTSD, intermittent explosive disorder, bipolar disorder and depression.  As the Veteran clearly has diagnoses for psychiatric disorders, the remaining question is whether his psychiatric disorders are related to service.

Initially, the Board notes that the Veteran and his representative have consistently asserted service connection for PTSD which they relate to in-service stressor events.  The first stressor event reportedly occurred while the Veteran was stationed in the Persian Gulf.  The record shows that the Veteran first reported that the stressor event involved being accosted by "Arab nationals" in Kuwait and that it was not until a retrospective analysis years later that he felt his situation could have resulted in being shot.  In April 2012, the Veteran reported having guns pointed at him while he was boarding a plane to leave Saudi Arabia.  Also in April 2012, the Veteran reported that the incident involved him and several shipmates who were beginning to load fuel onto the ship when they were confronted by armed guards, although the situation "played out peacefully."  However, in August 2012, the Veteran asserted that the guards drew their weapons and held him and his shipmates at gun point, after which a standoff ensued for 23 hours.  Further, in May and October 2014 he reported that a gun was held to his head during the incident.

The Veteran additionally reported a stressor event in which he was manning a .50 caliber weapon.  Some records show the Veteran reported several small boats approached his ship and he asked permission to open fire.  Other records show the Veteran reported a single small gun boat had approached his ship.  In both instances, the Veteran reported that he asked permission to open fire which was denied by his superior.  

However, beyond the Veteran's lay statements, further development of the Veteran's reported stressor events was conducted including a review of the history and deck logs for the USS Boxer which did not reveal any documentation of any armed confrontation.  In addition, in an August 2012 statement the Veteran asserted that he had not been in a combat situation during service.  Lastly, a July 2013 memorandum found a lack of information required to corroborate the reported stressor event involving the confrontation with the small gunship(s).

Based on the above, the Board finds the Veteran to be an unreliable historian as to his reported in-service stressor events and that the evidence of record does not support a finding that they occurred.  Additionally, service treatment records do not show any treatment for a psychiatric disorder during service and there is no evidence of record either asserting or showing a psychiatric disorder related to any other event during service.

Accordingly, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  Thus, absent an in-service event, service connection for an acquired psychiatric disorder, claimed as PTSD, must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for an acquired psychiatric disorder claimed as PTSD is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


